Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-20613-CR-MARTINEZ

  UNITED STATES,

                 Plaintiff,
  v.


  SAMUEL BAPTISTE,

                 Defendant.
                                /

       MOTION TO DISMISS THE INDICTMENT FOR VIOLATING THE DEFENDANT’S
        FIRST AMENDMENT RIGHTS UNDER THE UNITED STATES CONSTITUTION
                   AND INCORPORATED MEMORANDUM OF LAW

                                            I. Introduction

          The defendant, Samuel Baptiste, moves that this Court dismiss those portions of Counts

  One through Six of the Indictment that are based on speech that is protected by the First

  Amendment.

                                               II. Facts

          The Indictment (hereafter “indictment”) in this case was returned on July 19, 2018. It

  alleges, inter alia, that the defendant distributed information pertaining to explosives in violation

  of 18 U.S.C. § 842(p)(2)(A) (Counts One through Four); attempted to provide material support

  or resources to the Islamic State of Iraq and al-Sham (“ISIS”), in violation of 18 U.S.C. §

  2339(a)(1) (Count Five); attempted to provide material support to terrorists, in violation of 18

  U.S.C. § 2339A(a) (Count Six).

          The United States makes it clear through its allegations in the indictment that the

  government considers the defendant’s dissemination of protected speech itself is a violation of




                                                   1
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 2 of 11



  these statutes. The government views Mr. Baptiste’s sharing of information (speech), obtained

  from open source public information found on the internet, to be a violation of federal criminal

  law. Mr. Baptiste’s sharing of documents written by someone else and readily available on the

  internet is an act protected by the First Amendment and cannot be the basis for a criminal

  prosecution.

                                            III. Discussion

         Mr. Baptiste vigorously denies that he has engaged in any acts intended to support

  terrorism. The United States Supreme Court, and the Courts of Appeals have made clear that the

  First Amendment of the United States Constitution protects the right to speak and to publish, or

  republish, speech which advocates or encourages political, religious or even violent acts especially

  when those acts are to take place at some indefinite time in the future. The instant Indictment

  treads squarely on Mr. Baptiste’s rights under the First Amendment and must be dismissed

         “Congress shall make no law [abridging] the freedom of speech” US Const, Amend I. Thus,

  Mr. Baptiste’s words and actions alleged in the indictment are enshrined in and protected by his

  First Amendment right to free speech. This sacrosanct freedom of speech protected by the First

  Amendment includes the freedom to advocate for the use of force, or even the violation of the law

  Brandenberg v. Ohio, 395 US 444, 447-449 (1969), to advocate for action at some indefinite time

  in the future, Hess v. Indiana, 414 US 105, 108-09 (1973), to advocate the political goals of a

  terrorist organization, including praising such groups for using terrorism to achieve its objectives,

  Humanitarian Law Project v. Reno, 205 F3d 1130, 1133 (9th Cir. 2000) affirmed, Humanitarian

  Law Project v. US Dept of Justice, 352 F 3d 382 (9th Cir. 2003), and to even advocate for action

  that makes it more likely that someone will be harmed at some unknown time in the future by an

  unrelated third party, Planned Parenthood of the Columbia/Willamette Inc. V. American Coalition




                                                   2
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 3 of 11



  of Life Activists (PPCWI), 244 F 3d 1007, 1015 (9th Cir. 2001), vacated on other grounds, 290

  F3d 1058 (9th Cir. 2002)(en banc), cert denied, 123 S. Ct. 2637 (2003)(PPCWII). The speech

  alleged by the government in the Indictment is protected under the First Amendment and compel

  dismissal of Counts One through Six.

         Speech that can be prohibited includes that which is “directed to inciting or producing

  imminent lawless action and is likely to incite or produce such action.” Brandenburg v. Ohio, 395

  U.S. 444, 447 (1969). It includes speech that furthers a conspiracy to commit a crime. Rice v.

  Paladin Enterprises, Inc., 128 F.3d 233, 243-44 (4th Cir. 1997); U.S. v. Mubayyid, 476 F.Supp.2d

  46, 55 (D. Mass. 2007). It includes speech that is a threat to injure someone or destroy property.

  Watts v. United States, 394 U.S. 705 (1969); Planned Parenthood v. Am. Coalition of Life Activists,

  290 F.3d 1058 (9th Cir. 2002). Although there are categories in which speech can be restricted, the

  First Amendment remains a bulwark against prohibiting speech that is unpopular, particularly on

  government policies. Snyder v. Phelps, 131 S.Ct. 1207, 1215 (2011) (“The First Amendment

  reflects ‘a profound national commitment to the principle that debate on public issues should be

  uninhibited, robust, and wide open.”) (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 270

  (1964)).

         In the context of a charge of providing material support to terrorists, the defendant is free

  to “say anything [he] wish[es] on any topic.” Holder v. Humanitarian Law Project (“HLP”), 561

  U.S. 1, 130 S.Ct. 2705, 2722-23 (2010). The Supreme Court in Holder explicitly stated that

  independent advocacy, even of a terrorist organization, is protected by the First Amendment. Id.

  at 2723, 2728.1




  118 U.S.C. § 2339B also does not punish membership in or association with terrorist organizations.
  Holder v. Humanitarian Law Project, 561 U.S. 1, 130 S.Ct. 2705, 2723, 2730 (2010). Mr. Baptiste


                                                  3
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 4 of 11



         The First Amendment protects Mr. Baptiste from being tried or convicted based on the

  speech alleged in the indictment. Holder v. HLP speaks directly to this tenet. Furthermore, Mr.

  Baptiste’s speech was not incitement under Brandenburg; it did not further the substantive

  terroristic aims that the government alleges, and it did not constitute any threat.

  A. Mr. Baptiste’s Speech is “core” Speech for First Amendment Purposes

         The government has alleged and will attempt to proffer evidence at trial that Mr. Baptiste

  (1) watched subjectively distasteful videos he obtained online and shared them with others; (2)

  shared subjectively distasteful literature he obtained online and shared it with others; (3) discussed

  and debated religious and geo-political dissatisfaction with others online; (4) accessed all sorts of

  subjectively distasteful information online; and (5) discussed how to protect oneself and suggested

  the types of tools and techniques one might need and/or use to accomplish same. Despite the

  government’s allegations to the contrary, Mr. Baptiste clearly did all of these things in order to

  exchange ideas, generate discussion and bond with those who shared his religion and views.2

         These acts clearly fall within the First Amendment’s conception of speech. Thomas v.

  Chicago Park Dist., 534 U.S. 316, 321 (2002); Kaplan v. California, 413 U.S. 115, 119-120

  (1973) (films are protected by the First Amendment); Carey v. Brown, 447 U.S. 455, 462 n.6

  (1980) (quoting Consolidated Edison Co. of N.Y. v. Public Serv. Comm’n of N.Y., 447 U.S. 530,

  537 (1980)) (discussions are protected); Kleindienst v. Mandel, 408 U.S. 753, 762 (1972)

  (receiving information is protected); Board of Educ., Island Trees Union Free School Dist. No. 26

  v. Pico, 457 U.S. 853, 867 (1982) (transferring ideas is protected); McIntyre v. Ohio Elections


  was never a member or associated with ISIS or any other terrorist organization, and the government
  does not allege that he was a member or associate.
  2 For purposes of this motion attacking the indictment as alleged, the defense is not challenging the


  factual basis of the government’s allegations. However, beyond the scope of the instant motion, the
  defense does not concede the veracity of any of the facts alleged in the indictment.


                                                    4
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 5 of 11



  Comm’n, 514 U.S. 334, 342 (1995) (anonymity in publication is protected); see Griswold v.

  Connecticut, 381 U.S. 479, 482 (1965) (the State may not, consistent with the First Amendment,

  prohibit the study of a foreign language nor the right to print or distribute).

          Indeed, the speech at issue in this case is political speech that lies at the heart of speech

  protected by the First Amendment. Hill v. Colorado, 530 U.S. 703, 787 (2000) (Kennedy, J.,

  dissenting) (“Laws punishing speech which protests the lawfulness or morality of the government's

  own policy are the essence of the tyrannical power the First Amendment guards against”); Elrod

  v. Burns, 427 U.S. 347, 356 (1976) (“political belief and association constitute the core of those

  activities protected by the First Amendment”); Texas v. Johnson, 491 U.S. 397, 411 (1989)

  (“expression of dissatisfaction with the policies of this country, [is] expression situated at the core

  of our First Amendment values”).

         The Supreme Court case Snyder v. Phelps suggested some of the speech that is regarded as

  a “matter of public concern” and that therefore lies “at the heart of the First Amendment’s

  protection.” 131 S.Ct. 1207, 1215 (2011). In Snyder, the Court considered the speech of religious

  protestors at the funeral of a fallen U.S. soldier. This speech consisted of protestors carrying signs

  saying: “God Hates the USA/Thank God for 9/11,” “Thank God for IEDs,” and “Thank God for

  Dead Soldiers.” Id. at 1213. The Court found that this speech involved a matter of public concern

  and was therefore entitled to “special protection” under the First Amendment. Id. at 1219. “Such

  speech cannot be restricted simply because it is upsetting or arouses contempt.” Id.

         If the signs in Snyder involved a matter of public concern, then Mr. Baptiste’s speech

  certainly does as well. He had exchanges over the internet with others about controversial topics

  and tactics involving global politics and religion, and he exchanged materials and videos of events

  surrounding the wars/conflicts/occupation in the Middle East. He put forward the religious beliefs

  he held as well as his political views on the Middle East. That these exchanges or the beliefs


                                                    5
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 6 of 11



  expressed were offensive or disagreeable does not matter. Id. (“If there is a bedrock principle

  underlying the First Amendment, it is that the government may not prohibit the expression of an

  idea simply because society finds the idea itself offensive or disagreeable.”) (quoting Texas v.

  Johnson, 491 U.S. 397, 414 (1989)).

         In wartime, in fact, courts must be especially careful to preserve free speech. The

  Supreme Court wrote that:

            [t]he greater the importance of safeguarding the community from incitements to the
            overthrow of our institutions by force and violence, the more imperative is the need
            to preserve inviolate the constitutional rights of free speech, free press and free
            assembly in order to maintain the opportunity for free political discussion, to the
            end that government may be responsive to the will of the people and that changes,
            if desired, may be obtained by peaceful means.

  De Jonge v. Oregon, 299 U.S. 353, 365 (1937).

  B. Holder v. Humanitarian Law Project

            The Supreme Court’s opinion in Holder v. Humanitarian Law Project, 561 U.S. 1, 130

  S.Ct. 2705, 2713 (2010) further illustrates why the First Amendment protects Mr. Baptiste’s

  speech.

         Humanitarian Law Project is a United States-based, United Nations-recognized human

  rights organization. It wanted to train two terrorist organizations to use humanitarian principles

  and international law to peacefully resolve their disputes, engage in political advocacy on the

  groups’ behalf, and teach organization members how to petition bodies like the United Nations for

  relief. Id. at 2716. It petitioned the Supreme Court for a declaration that this activity does not

  constitute material support for terrorists, pursuant to 18 U.S.C. § 2339B. Id. at 2731-32.


               The Court held that the First Amendment left unprotected only the “narrow category of

     speech to, under the direction of, or in coordination with foreign groups that the speaker knows




                                                     6
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 7 of 11



  to be terrorist organizations.” Id. at 2723. “Congress has avoided any restriction on independent

  advocacy, or indeed any activities not directed to, coordinated with, or controlled by foreign

  terrorist groups.” Id. at 2728.

         This narrow prohibition leaves most speech protected. “Under the material-support statute,

  [the defendant] may say anything [he] wish[es] on any topic.” Id. at 2722-23. The government

  acknowledged that § 2339B “does not prohibit independent advocacy or expression of any kind.”

  Id. at 2723. To be guilty of providing material support to terrorists, one must work under the

  organization’s “direction and control.” Id. at 2721. In other words, there must be a solid

  “connection between the service and the foreign group.” Id. at 2722. Because Humanitarian Law

  Project proposed to work in connection with terrorist organizations, the Court found that their

  proposed efforts would constitute material support. Given its narrow prohibition, however, the

  Court noted that it was not addressing “the resolution of more difficult cases that may arise under

  the statute in the future.” Id. at 2712.

         The case at bar is one of those future cases, but it is not a difficult one. Mr. Baptiste engaged

  in protected and, at most, independent advocacy autonomously of any organization’s “direction

  and control.” He did not do so under the direction or control or in coordination with ISIS or any

  other designated terrorist organization. The indictment’s relative silence on this issue reflects the

  fact that Mr. Baptiste never had any such connection.

         Furthermore, even if the government were able to establish a tenuous connection3 between

  Mr. Baptiste, ISIS or a legitimate member of ISIS, the government has not produced and cannot

  not produce any evidence establishing Mr. Baptiste’s awareness of such membership.




  3  Courts have uniformly discounted the strength of unsubstantiated degrees-of-separation
  arguments. Mazzeo v. Gibbons, 2010 WL 3910072, *6 (D. Nev.); Fharmacy Records v. Nassar,


                                                    7
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 8 of 11



         There is no evidence that the defendant’s speech was under the direction or control or in

  coordination with any terrorist organization. Mr. Baptiste did nothing he believed ISIS “could use”

  or that advanced their objective. Under the direction or control or in coordination with means active

  mutual participation between a defendant and a terrorist organization. The plaintiffs in HLP would

  have been guilty of material support because they intended to work directly with terrorist

  organizations, regardless of the peaceful nature of the work that they proposed.4

         Under the First Amendment and HLP, the defendant was free to say anything he wished

  on any topic. He did so, and the government has indicted him based on this speech. This indictment

  violates the defendant’s First Amendment rights and must be dismissed.

  C. Mr. Baptiste’s Speech is Not Incitement

         Speech may be prohibited if it constitutes “advocacy of the use of force or law violation”

  and if that advocacy “is directed to inciting or producing imminent lawless action and is likely to

  incite or produce such action.” Brandenburg v. Ohio, 395 U.S. 444, 447 (1969). “[T]he mere

  abstract teaching of the moral propriety or even moral necessity for a resort to force and violence”

  may not be prohibited. Id. at 448.

         Consistent with Brandenburg, Mr. Baptiste’s speech is clearly protected. His speech is not

  even tantamount to advocacy, much less advocacy that was intended and likely to lead to imminent

  lawless action. Rather, Mr. Baptiste’s speech consists of writings and videos describing or

  depicting insurgent fighters in the middle east and depicting military operations against enemies,

  combatants and others. It consists of conversations and debates the defendant had with others about



  572 F.Supp.2d 869, 876 (E.D. Mich. 2008); WE Media, Inc. v. General Elec. Corp., 218 F.Supp.2d
  463, 475 (S.D.N.Y. 2002).
  4 The Court in Holder specifically noted that it could not determine the degree or coordination or

  direction needed to violate the material support law because it did not have specific activities
  before it.


                                                   8
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 9 of 11



  controversial topics. The very purpose of speech is to persuade. Hill v. Colorado, 530 U.S. 703,

  716 (2000) (“The right to free speech, of course, includes the right to attempt to persuade others to

  change their views”); Lee v. Weisman, 505 U.S. 577, 591 (1992) (“[T]he very object of some of

  our most important speech is to persuade. . . .”); Eisenstadt v. Baird, 405 U.S. 438, 459 (1972)

  (“The First Amendment protects the opportunity to persuade to action. . . .”); Thomas v. Collins,

  323 U.S. 516, 537 (1945) (“‘Free trade in ideas' means free trade in the opportunity to persuade to

  action, not merely to describe facts.”).

         The question is whether Mr. Baptiste intended to advocate the use of force or violation of

  law. He did not, and the indictment does not indicate that he did. The evidence does not indicate

  that Mr. Baptiste intended that his speech lead to imminent lawless action or was likely to do so.

  Mr. Baptiste watched and shared videos, written materials, and communicated with people about

  controversial topics inherent in the wars/conflicts in the Middles East. This is not the kind of speech

  that would lead listeners to immediately engage in violence or lawless action. The indictment

  attests to the fact that Mr. Baptiste’s speech led to absolutely nothing. Of all the speech Mr. Baptiste

  is alleged to have engaged, the government is unable to point to only a single effect.

  D. Mr. Baptiste’s Speech is Not a Threat

          The First Amendment permits the government to ban “true threats.” Virginia v. Black, 538

  U.S. 343, 359 (2003). Such threats “encompass those statements where the speaker means to

  communicate a serious expression of an intent to commit an act of unlawful violence to a particular

  individual or group of individuals.” Id.

         Political hyperbole is not a true threat and cannot be banned under the Court’s true threat

  doctrine. Watts v. U.S., 394 U.S. 705, 708 (1969). For example, an opponent of the draft who

  receives orders to report for military service may say, “I am not going. If they ever make me carry

  a rifle the first man I want to get in my sights is” the president. Id. at 706. Similarly, merely


                                                     9
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 10 of 11



   emotional speech that may appear to be threatening is protected. During a boycott, for example, a

   boycott leader’s statement, “If we catch any of you going in any of them racist stores, we're gonna

   break your damn neck,” is protected. N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886, 902

   (1982).

             In Claiborne Hardware, the Supreme Court found that the speech was protected, writing,

   “Speech does not lose its protected character . . . simply because it may embarrass others or coerce

   them into action.” Id. at 910. The First Amendment’s “‘[f]ree trade in ideas' means free trade in

   the opportunity to persuade to action, not merely to describe facts.” Id.

             In the instant case, the defendant’s speech did not constitute a threat. His speech contained

   no threat of violence. The defendant communicated his speech to friends or correspondents, not as

   an actual threat to a potential victim. See Demers ex rel. Demers v. Leominster School Dept., 263

   F.Supp.2d 195, 201 (D. Mass. 2003) (no First Amendment protection if the speaker “should have

   foreseen that her words would be seen as a threat to the” potential victim) (citing Lovell By and

   Through Lovell v. Poway Unified School Dist., 90 F.3d 367, 373 (9th Cir. 1996)). To find that the

   defendant’s speech constituted a threat would be tantamount to someone “threatening” his cousin

   by expressing his anger to the cousin only to his own wife in the privacy of the marital home.

             The defendant’s speech was, at worst, political dialogue and hyperbole concerning the

   United States’ actions in other countries. His speech concerned issues of no less public importance

   than those in Watts and Claiborne Hardware, and his speech was in fact not threatening at all.

                                               IV. Conclusion

             Mr. Baptiste is being accused of distributing publicly available literature concerning

   explosives and attempting to provide material support to terrorists and terrorist organizations.

   These charges are based primarily on his speech, which is protected by the First Amendment. For




                                                      10
Case 1:18-cr-20613-JEM Document 80 Entered on FLSD Docket 08/28/2019 Page 11 of 11



   the above reasons, Mr. Baptiste moves this Court dismiss Counts One through Six of the

   indictment.

          Counsel for the government opposes the relief sought in this motion.



                                               Respectfully submitted,

                                               THE MALONE LAW FIRM, P.A.
                                               701 BRICKELL AVENUE, SUITE 1550
                                               MIAMI, FLORIDA 33131
                                               Telephone: (305)728-5134
                                               Facsimile: (305)728-5288
                                               Email: omar@malonelawfirm.com


                                               By: _______/S/__________________
                                               T. OMAR MALONE, ESQ.
                                               Florida Bar No.: 697796




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was

   electronically filed with the Clerk of Court by using the CM/ECF system which will

   send a notice of electronic filing to all counsel of record this 28th day of August 2019.




                                                      By: _______/S/__________________
                                                      T. OMAR MALONE, ESQ.




                                                 11
